Cooper, J.,
delivered the opinion of the court.
The dismissal by the chancery court of the suit by Baum & Co. against the appellants and others, though made without prejudice, operated as a dissolution of the injunction, and entitled the obligees in the injunction bond to sue for its breach.
It is too late for the appellees to say that the injunction was rightly sued out; that it was not, is conclusively settled by the decree dissolving it. *

Judgment reversed.

Judge Woods takes no part in this decision.